DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “9” has been used to designate both product gas and 9, specification page 14, line 21 to page 15, line 16.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims are rejected for the following reasons.
Claim 1 recites the limitation “feed means are arranged to provide a flow of process gas from the outer annulus to an inlet part of one or more modules.” It is unclear as to where the feed means are arranged relative to the claimed cooled axial flow converter. In addition, claim 1 does not specify as to where the outer annulus is relative to the claimed cooled axial flow converter. Thus, it is unclear as to what particular structure is intended to be included or excluded by the claim language. 
Claim 1 recites the limitation “collector means are arranged to provide a flow of product stream of converted process gas which has passes axially down the catalyst bed of one or more of the modules to the center tube.”  It is unclear from the claim language where the collector means are arranged relative to the claimed cooled axial flow converter. In addition, the term “passes” in the claim renders the claim confusing. It appears the term -passed- seems to be the intended term instead of the term “passes.” Thus, for examination purpose, the term would be taken as such. 
Claim 4 recites the limitation “wherein the one or more cooling plates of each module divides the module into two or more cooled catalyst channels having a total catalyst cross sectional area Acat.” However, the claim does not specify what “Acat” is and it is unclear what the term “Acat” is intended to denote in the claim. 
Claim 6 recites the limitation “wherein the total cross sectional area of the cooling plates of a module is Acool.” However, the claim does not specify what “Acool” is and it is unclear what the term “Acool” is intended to denote in the claim. 
Claim 7 recites the limitation “wherein the distance between adjacent cooling plates deviates by maximum ± 15 % from constant.” It is unclear as to what is intended by the recitation “adjacent cooling plates”. Claim 1 merely specifies that the one or more modules comprises one or more cooling plates. Thus, it is unclear as to which cooling plates are being referred to by the recitation “adjacent cooling plates.” It is unclear whether the claim is referring to the distance between adjacent cooling plates in each module or adjacent cooling plates among the one or more modules. 
Claim 12 recites the limitation "the module" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the one or more cooled catalyst layer" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the height Hadi" in lines 1-2.  There is insufficient antecedent basis for this limitations in the claim.
Claim 13 recites the limitation "“the adiabatic catalyst layer/layers in modules operated in parallel" in lines 2-3.  There is insufficient antecedent basis for this limitations in the claim. 
Claim 13 also appears to be incomplete as it does not end with a period.
Claim 14 recites the limitation "the cooling channels" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the catalyst channel" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the reactor" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the quench product stream" in line 2.  There is insufficient antecedent basis for this limitation in the claim. In addition, the functional language in claim 17 “means to provide at least part of the quench product stream a feed for one or more subsequent sections” is unclear.
Claim 23 recites the limitation "the modules" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends. In claim 18, the recitation “wherein fresh process gas and/or partly converted, optionally cooled process gas is used as quench gas” does not impart any particular structural limitation to the apparatus defined in claim 15 upon which claim 18 depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11, 14, 15, 17-24, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Ward (US 4,180,543) in view of Filippi et al. (US 6,982,066).
Regarding claim 1, the reference Ward teaches a cooled axial flow converter (10), in which process gas passes from an outer annulus (34) via a catalyst bed (36, 38) wherein the process gas is converted to a product, to an inner center tube (40), wherein the catalyst bed comprises at least one module (36, 38) comprising at least one catalyst 
The reference Filippi et al. teaches a plate heat exchanger (9, 14) (i.e., cooling plates arranged to be cooled by a cooling fluid) which can be embedded in a catalytic layer crossed by gaseous reactants that, after coming into contact with the catalyst, react and produce heat in the case of an exothermic reaction (see col. 2, lines 46-67; Figs. 1-6). The reference Filippi et al. further teaches that the plate heat exchanger (i.e., cooling plates) may advantageously be utilized for converting an adiabatic reactor having a catalytic layer, in which a chemical reaction takes place without any heat exchange, to a high efficiency isothermal reactor, in which the temperature inside the catalytic layer is controlled, by providing the plate heat exchanger in the catalytic layer (see col. 2, lines 50-67; col. 8, lines 41-50; Figs. 1-6).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ward and Filippi et al., and modified the cooled axial flow converter of Ward by providing one or more cooling plates arranged to be cooled by a cooling fluid as claimed by applicant in at least one of the one or more modules (36, 38) of Ward, since the reference Filippi et al. teaches that exothermic and endothermic catalytic reactions can 
Regarding claim 2, the reference Ward and Filippi et al. disclose the cooled axial flow converter, wherein the feed means are at least partly contained in the cooling plates (14), and feed means are arranged to allow the process gas to be pre-heated while passing through the feed means, while at the same time the reaction heat is at least partly removed from the one or more catalyst layers in the module (see Filippi et al.: col. 6, lines 35-67).
Regarding claim 3, the reference Ward and Filippi et al. disclose that the cooled axial flow converter can comprise two or more modules (see Ward: Abstract; col. 3, lines 63-64; col. 5, lines 36-43; Figs. 1-2).
Regarding claim 4, the reference Ward and Filippi et al. disclose the cooled axial flow converter, wherein the one or more cooling plates (14) of each module divides the module into two or more cooled catalyst channels having a total catalyst cross sectional area Acat (see Filippi et al: Abstract; Figs. 1-2).
Regarding claim 5, the reference Ward and Filippi et al. disclose the cooled axial flow converter, wherein the cooling plates (14) comprises at least one cooling channel having a width W and a height H and wherein the module comprises a cooled catalyst layer with height H (see Filippi et al.; col. 4, lines 55-58; Fig. 2; Ward: Figs. 1-2).
Regarding claim 6, the sum of the cross sectional areas of the cooling plates (14) taught by Filippi et al. arranged in a module (36, 38) of Ward would inherently provide the total cross sectional area of the cooling plates of the module.

Regarding claim 8, the reference Ward and Filippi et al. disclose the cooled axial flow converter, wherein the converter is arranged for two or more modules to be operated in parallel and/or in series (see Ward: col. 5, line 38 to col. 6, line 25; Figs. 1-2).
Regarding claim 9, the reference Ward and Filippi et al. disclose the cooled axial flow converter, wherein the pressure drop Dp is the same within ± 5% across modules operated in parallel (see Ward: col. 5, lines 56-63; col. 7, lines 25-50).
Regarding claim 10, the reference Ward and Filippi et al. do not specifically disclose wherein the height H of cooling channel and catalyst layer of modules operated in parallel are the same within ± 5%. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the height H of cooling channel and catalyst layer of modules operated in parallel the same within ± 5%, since the reference Ward teaches that modules that are operated in parallel can be made identical in structure (see col. 6, lines 12-16; Figs. 1-2).
Regarding claim 11, the reference Ward and Filippi et al. do not specifically disclose wherein the ratio between total cross sectional area of the cooling plates Acool and the total catalyst cross sectional area Acat are the same within ± 10% of modules operated in parallel. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the ratio between total cross sectional area of the cooling plates Acool and the total catalyst cross 
Regarding claim 14, the reference Ward and Filippi et al. disclose that the flow of cooling fluid within the cooling plates (14) can be co-current to the flow in the catalyst layer (Filippi et al. col. 4, lines 40-67; Figs. 1-2). 
Regarding claims 15, 17, and 18, the reference Ward and Filippi et al. disclose the cooled axial flow converter, wherein the converter is arranged with two or more module sections (36, 38; 44, 46), each module section containing one or more modules (see Ward: col. 5, line 38 to col. 6, line 25; Figs. 1-2).
Regarding claim 19, the reference Ward and Filippi et al. disclose the cooled axial flow converter, wherein the modules in different sections may be different from each other, contain different catalyst and differently arranged (see Ward: col. 1, line 65 to col. 2, line 22; col. 5, lines 38-55; Figs. 1-2).
Regarding claim 20, the reference Ward and Filippi et al. disclose the cooled axial flow converter, wherein at least two or more sections are arranged to operate in parallel (see Ward: col. 5, lines 38-55; Figs. 1-2).
Regarding claim 21, the reference Ward and Filippi et al. disclose the cooled axial flow converter, wherein two or more sections are arranged to operate in series (see Ward: col. 5, lines 38-55; Figs. 1-2).
Regarding claim 22, the reference Ward and Filippi et al. disclose that the cooled axial flow converter can be used as ammonia reactor, methanol reactor, and other exothermic reaction processes (see Ward: col. 1, lines 5-7).

Regarding claim 24, the reference Ward and Filippi et al. disclose the cooled axial flow converter, wherein the converter contains additional means (18) for supply of preheated process gas (see Ward; col. 6, lines 32-37; Figs. 1-2).
Regarding claim 26, the reference Ward and Filippi et al. disclose the cooled axial flow converter, wherein the converter contains means (12) for supply of fresh process gas (see Filippi et al: col. 6, lines 47-67; Figs. 1-2).
Regarding claim 27, the reference Ward and Filippi et al. disclose the cooled axial flow converter, wherein the means (12) for supply of fresh process gas is .

Allowable Subject Matter
Claims 12, 13, 16, and 25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 12, the claim would be allowable because the prior art of record does not disclose or fairly suggest the feature: wherein the module comprises an adiabatic layer above and/or below the one or more cooled catalyst layer, as recited in claim 12.
Regarding claim 13, the claim would be allowable because the prior art of record does not disclose or fairly suggest the feature: wherein the height Hadi of the adiabatic catalyst layer/layers in modules operated in parallel are identical plus minus five percent, as recited in claim 13.
Regarding claim 16, the claim would be allowable because the prior art of record does not disclose or fairly suggest the feature: a quenching zone arranged to quench the product gas from at least one module section thereby obtaining a quench product stream, as recited in claim 16.
Regarding claim 25, the claim would be allowable because the prior art of record does not disclose or fairly suggest the feature: wherein the means for supply of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lessanework T Seifu whose telephone number is (571)270-3153.  The examiner can normally be reached on M-T 9:00 am - 6:30 pm; F 9:00 am - 1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/LESSANEWORK SEIFU/Primary Examiner, Art Unit 1774